Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, (1) a decision and order of this Court dated June 18, 2001 (People v Garcia, 284 AD2d 479 [2001]), affirming a judgment of the Supreme Court, Kings County, rendered October 26, 1998, and (2) a decision and order of this Court, also dated June 18, 2001 (People v Garcia, 284 AD2d 481 [2001]), affirming a judgment of the same court rendered January 21, 1999.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Altman, Luciano and Adams, JJ., concur.